 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 466 
In the House of Representatives, U. S.,

November 17, 2011
 
RESOLUTION 
Providing for consideration of motions to suspend the rules.  
 
 
That it shall be in order at any time through the legislative day of November 18, 2011, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1 of rule XV, relating to the joint resolution (H.J. Res. 2) proposing a balanced budget amendment to the Constitution of the United States. Debate on such a motion shall be extended to five hours. 
2.The Chair may postpone further consideration of a motion considered pursuant to this resolution to such time as may be designated by the Speaker. 
 
Karen L. Haas,Clerk.
